Citation Nr: 0106506	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for left 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1981, followed by a period of active duty for training.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which continued a 10 percent 
disability evaluation.

In an August 1999 statement, the veteran requested a hearing 
before the RO.  A hearing was scheduled for October 1999.  By 
telephone, the veteran requested that the October 1999 
hearing be rescheduled due to an emergency.  The veteran was 
notified that the hearing was re-set for November 1999 by VA 
letter dated October 1999.  The notification was sent to the 
address of record and was not returned as undeliverable.  The 
veteran failed to appear for the November 1999 hearing.  No 
other outstanding hearing requests are of record.  See 
38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's service connected left patellofemoral 
syndrome is currently manifested by no more than slight 
recurrent subluxation or lateral instability of the left 
knee.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for left patellofemoral syndrome have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.321, Part 4, including §  4.71a, 
Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
left patellofemoral syndrome should be rated higher than the 
current 10 percent rating.  Specifically, the veteran asserts 
that he is bothered on a constant basis with pain in the left 
knee, as well as functional limitation due to pain.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records, service medical 
records, and the veteran was afforded VA examinations.   As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of this appeal reveals that in 
an August 1995 rating decision, the veteran was granted 
service connection for left knee injury, and a 10 percent 
disabling rating was assigned from May 1994.  In October 
1997, pursuant to periodic review, the RO continued the 10 
percent disabling rating.  In March 1999, the veteran 
submitted a request for an increased rating in excess of 10 
percent.  The RO in a June 1999 rating decision continued the 
10 percent disabling rating.  The veteran disagreed with the 
10 percent rating, and initiated this appeal.

The RO continued the 10 percent disability evaluation based 
on a review of VA treatment records for February 1998 to 
March 1999, and a September 1997 VA examination.  Treatment 
records for the period of February 1998 to March 1999 
indicated that the veteran presented on several occasions for 
continued problems with his left knee, to include pain, 
swelling, and tightness.  Upon examination in September 1997, 
the veteran complained of pain and weakness in the left knee.  
He further indicated that running causes his knee to swell 
and that stair climbing, entering or leaving a vehicle or 
squatting, also causes symptoms in his left knee.  Physical 
examination revealed that overall knee alignment and muscular 
development were good.  There was effusion in the left knee 
and tenderness to palpation in the peripatellar area, 
particularly medially.  The veteran had a range of motion of 
zero (0) to 120 degrees of flexion on the left side as 
compared to 130 degrees on the right.  The left knee could 
not be placed under stress for torsional testing.  Any 
maneuvering of the left knee created patellar pain, 
particularly medially.  Knee joint effusion was not 
accompanied by signs of inflammation.  Radiographic reports 
showed that the left knee was normal except for minimal 
lateral deviation of the patella.    

Also reviewed for the June 1999 rating decision, was an April 
1999 VA examination report.  The April 1999 examination 
report shows that the veteran presented with complaints of 
pain and discomfort during damp and cool weather.  He also 
complained of pain on a constant basis in the left knee, with 
occasional swelling, and feelings of grinding under the 
kneecap.  Physical examination revealed that the veteran 
favored the left knee with ambulation.  The examiner found 
that there was functional limitation of range of motion of 
the knee due to pain.  The examiner also noted that the 
veteran flexed the knee and pain started at 100 degrees, with 
continued flexion to 115 degrees.  No ligament instability 
was found.  There was tenderness on palpation above the 
patella.  Radiographic reports indicated marginal spurring 
along the medial aspect of the knee, well-preserved joint 
space, and no joint effusion.

The veteran's left patellofemoral syndrome is currently 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which provides a 10 percent rating for 
slight knee impairment due to recurrent subluxation or 
lateral instability; a 20 percent rating requires moderate 
knee impairment due to recurrent subluxation or lateral 
instability.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that the veteran's left knee 
symptomatology more closely approximates the criteria for the 
currently assigned 10 percent rating, reflecting slight 
impairment, and there is no basis for a higher rating at this 
time.  Significantly, the medical evidence of record has 
shown that the veteran has historically had a range of motion 
of zero (0) to 120 degrees of flexion on the left side as 
compared to 130 degrees on the right and more recently, 
flexion to 115 degrees of the left knee.  According to 
38 C.F.R. § 4.71, Plate II, full range of motion for the knee 
is zero (0) to 140 degrees.  As the evidence does not reflect 
flexion limited to 60 degrees or less (Diagnostic Code 5260), 
or extension limited to 5 degrees or more (Diagnostic Code 
5261), there is no medical evidence of record that would 
support a higher rating for the veteran's left patellofemoral 
syndrome  based on limitation of motion.  

The veteran's left knee symptomatology includes subjective 
complaints of pain and swelling, as well as objective 
findings of no ligament instability; marginal spurring along 
the medial aspect of the knee; well preserved joint space; no 
joint effusion; and minimal lateral deviation of the patella.  
In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  However, the 
Board finds that such pain is already contemplated in a 10 
percent evaluation under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 12 (1996) (38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 because DC 5257 is not predicated on 
loss of range of motion).

Although the veteran does not contend that he has arthritis 
in the knee, the Board has considered whether the veteran may 
be entitled to a separate rating for arthritis.  In this 
regard, the VA Office of General Counsel has held that for a 
knee disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis, it must be based on x-ray 
findings and limitation of motion that at least meets the 
criteria for a zero percent rating under Diagnostic Codes 
5260 or 5261.  VAOPGCPREC 9-98; see also 38 C.F.R. § 4.59, 
VAOPGCPREC 23-97, Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  In the instant case, while the veteran does have 
slight limited motion in his left knee, there is no x-ray 
evidence of arthritis, and a zero percent rating under 
Diagnostic Codes 5260 or 5261 have not been met.  Thus, there 
is no basis for assignment of a separate rating for 
arthritis.  

While the Board recognizes the objective findings of effusion 
in the September 1997 VA examination, the Board notes that 
upon examination, joint effusion was not accompanied by signs 
of inflammation, overall knee alignment and muscular 
development were good, and there was very minimal lateral 
deviation of the patella.  Upon VA examination in April 1999, 
there was no ligament instability found, nor evidence of 
effusion, and no objective findings of swelling.  Although 
the record contains evidence of functional loss of range of 
motion due to pain, more significant are the findings as 
described above, i.e. there is no current evidence of 
swelling, effusion, instability, or other more severely 
disabling knee impairment attributed to recurrent subluxation 
or lateral instability to warrant a moderate rating under 
Diagnostic Code 5257.  Nor are there any other potentially 
applicable rating criteria that would allow for a higher 
rating.  In that regard, the record is devoid of any evidence 
of ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage (Diagnostic Code 5258); or impairment of the tibia 
and fibula (Diagnostic Code 5262). 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
patellofemoral syndrome and its effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent disabling evaluation for the veteran's left 
patellofemoral syndrome.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis for assignment of a higher evaluation. 

Further, the record does not reflect, nor is it contended 
otherwise, that the veteran's service-connected left 
patellofemoral syndrome has adversely affected his 
employability.  The VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.  
There is no evidence in the record that the schedular 
criteria are inadequate to evaluate the veteran's left 
patellofemoral syndrome.  Moreover, the record does not 
reflect that the veteran's disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards so as to 
warrant consideration of an extra-schedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an evaluation in excess of the current 10 
percent disabling rating, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

